Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County indictment No. 2765-2013.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, *888was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499 [1969]; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230 [1979]). Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.